Citation Nr: 1225086	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a right thumb fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to January 1966.   

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for residuals of a right thumb fracture and assigned a 10 percent rating effective August 7, 2007.  The case is currently under the jurisdiction of the VA RO in Detroit, Michigan.  

In October 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of that hearing is of record.  The Veteran submitted additional evidence at the hearing with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2011).  The waiver also covered VA medical records that were later associated with the claims file.  


FINDING OF FACT

The residuals of the Veteran's right thumb fracture include pain, weakness, stiffness, and limitation of motion, but with less than a one inch gap between the thumb pad and fingers when attempting to oppose the fingers with the thumb.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of a right thumb fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5224, 5228 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for residuals of a right thumb fracture.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  An April 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a September 2007 letter also provided the Veteran with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and hearing testimony.

The Veteran underwent VA examinations in January 2008, October 2009 and March 2010.  These examinations are adequate in so far as they thoroughly and accurately portray the extent of the disability at issue.  A review of the claims file was completed in connection with the October 2009 (see October 2009 addendum) and March 2010 examinations.  Regardless, the relevant medical history was obtained from the Veteran at each examination.  The right thumb was tested for range of motion and functional capacity.  Diagnostic testing, including X-rays were reviewed.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is cognizant that the Veteran receives Social Security Administration (SSA) disability benefits.  A March 2009 SSA letter reflects that the Veteran's SSA disability claim was based upon the following disabilities: hypertension, no strength in both wrists, goiter, tumor in the back, anal fissure with pain and bleeding, heart problems due to high blood pressure, thyroid disorder, and prostate enlargement.  It is noted that service connection for a right wrist disability has been denied by VA.  The claim at issue with VA relates to the right thumb.    

The Board acknowledges that the Veteran's SSA records have not been obtained.  Generally, VA must obtain SSA records, where relevant, if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).  Here, the SSA records are not pertinent to the Veteran's appeal as his claim for SSA disability benefits did not include his right thumb disability.  In addition, the Veteran has reported that he only receives treatment for his right thumb disability at the VA Medical Center in Detroit, Michigan.  Board Hearing Tr. at 11; see also May 5, 2009 statement in support of claim.  Relevant records from this facility have been obtained and there is no indication that any treatment records are outstanding.  

The Veteran also was provided an opportunity to set forth his contentions during the October 2010 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2010 hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residuals of a right thumb fracture are currently rated as 10 percent disabling under Diagnostic Code (Code) 5228, which is used in rating limitation of thumb motion.  38 C.F.R. § 4.71a, Code 5228.  Under that diagnostic code, ratings are assigned based on the size of the gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Although the Veteran is right hand dominant, the ratings are the same whether the affected thumb is considered the major or minor thumb.  A 0 percent rating is assigned with a gap of less than one inch (2.5 cm.), a 10 percent rating is assigned with a gap of one to two inches (2.5 to 5.1 cm.), and a 20 percent rating is assigned with a gap of more than two inches (5.1 cm.).  
In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.10, 4.40, 4.45 (2011).

A 20 percent rating is also warranted where there is unfavorable ankylosis of the major thumb.  38 C.F.R. § 4.71a, Code 5224.

The evidence shows the Veteran has post-traumatic arthritis of the right thumb, so a higher evaluation may also be available under 38 C.F.R. § 4.71a, Code 5010 for traumatic arthritis.  Ratings for traumatic arthritis are assigned as they are for degenerative arthritis under Code 5003.  38 C.F.R. § 4.71a, Code 5010 (2011).  Under Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id. at Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 20 percent rating is available where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  Evaluation based on X-ray findings will not be combined with ratings based on limitation of motion.  Id., Note (1).  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran reports that the residuals of his right thumb fracture include pain, weakness, loss of grip strength, stiffness, and occasional swelling.  In addition, at his hearing he testified that the top of his thumb has a little numbness and that while his thumb does not go out of place it gets painful and feels like it is going out of place.  Board Hearing Tr. at 4.  In an October 2010 letter, the Veteran's wife relayed that he has an inability to perform certain chores due to limited use of the right hand.  Examples included cleaning the house, moving furniture, lifting trash, painting, using tools, and installing screens.  The Veteran has made similar statements.  

VA outpatient treatment records show treatment for right thumb complaints.  In July and August 2008, the Veteran complained of right thumb pain, weakness, stiffness, and occasional swelling.  He experienced more pain when he lifted something or with twisting.  He was given a splint in August 2008, which he reported helped slightly in September 2008, but in August 2009 he reported he was not using it on a regular basis because he was not sure it was actually helping.  In November 2008 and February 2009, it was noted that the Veteran had good movement of the hand joints with some mild pain.  Grip strength was somewhat reduced.  There was no tingling.  There was also no gross deformity.  In August 2009, he had good strength and range of motion with pain at the base of the right thumb with full flexion.  In November 2009, he had a full range of motion with right carpal metacarpal joint tenderness.  

As noted above, the Veteran's grip strength has been reported as somewhat reduced.  As a result, he was sent to occupational therapy in November 2008.  During this initial evaluation, his grip strength was 45 pounds on the right compared to 50 pounds on the left; 3jaw pinch (palmar) strength was 5 pounds on the right and 8 pounds on the left; and lateral pinch (key) strength was 10 pounds on the right and 12 pounds on the left.  In December 2008, the Veteran verbalized that his hand and thumb were feeling better and he did not feel a need to continue with therapy.  He reported little to no pain in the right thumb and hand.  It was noted that the Veteran's long term goals of increasing ease and decreasing pain with routine tasks, and improving grip and pinch strength by 2 pounds in the right hand were met.  At the last session grip strength was 60 pounds.  The Veteran had also established a home exercise program which he was performing daily.  A treatment note from November 2009 indicated that grips were strong and equal bilaterally.   

The Veteran was afforded three VA hand, thumb, and fingers examinations.  At the first, in January 2008, he complained of pain, weakness, stiffness, and occasional swelling.  He reported having no episodes of dislocation, recurrent subluxation, or right hand numbness or tingling.  He stated that he was limited in lifting heavy objects greater than 30 pounds.  Examination of the right thumb revealed that the skin was intact.  Crepitus was present.  Grip strength was adequate however it was decreased from the contralateral side.  There was no gap in opposition of the thumb and index, middle, ring or small fingers.  There was adequate dexterity for daily activities such as writing.  Sensation was intact to light moving touch and two point discrimination was also intact.  Pulses were intact.  The examiner noted that range of motion was from about 60 degrees, and range of motion of the interphalangeal joint and carpal metacarpal joint was without restriction with the exception of crepitus.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance with repetitive use of the thumb.  X-ray of the right hand revealed degenerative changes at the carpal metacarpal joint.  The examiner diagnosed posttraumatic arthritis of the right thumb, and opined that there was mild to no impairment of daily occupational activities due to the condition.
  
On October 2009 VA examination, the Veteran complained of intermittent pain and weakness with use of the right thumb.  The intensity of the pain was one out of ten.  He reported that movement of the thumb was limited and repetitive motion of the thumb increased pain.  Activities of daily living were not limited and work was not affected.  On examination, the Veteran had a normal looking right thumb without swelling or deformity.  Skin was healthy and without edema.  Tenderness was present at the base of the thumb.  The carpal metacarpal joint extended to 20 degrees and flexed to 10 degrees.  Range of motion of the interphalangeal joint was from 0 to 90 degrees.  The metacarpophalangeal joint extended to 10 degrees and flexed to 30 degrees without pain.  The examiner noted that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance with repetitive use of the joint.  Grip strength was moderate.  X-ray of the right thumb revealed traumatic arthritic change at the carpal metacarpal joint.  The diagnosis was the same with the additional note of minor limitation of motion.  According to the examiner, there was minimal impairment of daily occupational activities due to the condition.  

On March 2010 VA examination, the Veteran complained of an overall decrease in right hand strength and dexterity, as well as limited motion, swelling, weakness, and stiffness.  There was a prominence (questionable bone versus post surgical) at the dorsal aspect base of the first carpo-metacarpal.  On right thumb range of motion testing there was a gap between the thumb pad and fingers of less than 1 inch (2.5 centimeters) with objective evidence of pain.  Pain was present after repetitive motion with additional limitation of motion (caused mainly by weakness); however, the gap between the thumb pad and fingers was still less than 1 inch (2.5 centimeters).  There was no ankylosis, amputation, or deformity.  There was decreased grip and pinch strength, as well as decreased thumb abduction and opposition.  There was also decreased dexterity for twisting, probing and writing secondary to pain and weakness.  It was noted that the Veteran retired in 2005 and was eligible by age or duration of work.  The examiner diagnosed mild posttraumatic degenerative arthritis of the right hand, with a gap of less than 2.5 centimeters between the thumb and all of the fingers.  The examiner opined that this would result in significant effects on the Veteran's usual occupation, including problems with lifting and carrying, decreased strength, and pain.    

As described above, examinations have consistently shown that when attempting to oppose the fingers with the right thumb, the gap between the thumb pad and the fingers is less than one inch, which is consistent with a noncompensable evaluation.  38 C.F.R. § 4.71a, Code 5228.  However, the evidence shows the Veteran experiences pain, swelling, weakness, and stiffness and pain after repetitive motion.  The Veteran has been assigned a 10 percent evaluation for his right thumb disability based on such symptoms.  See DeLuca, 8 Vet. App. 202.  When considering the Veteran's subjective complaints of pain and weakness, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent rating presently assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  As such, a higher rating cannot be assigned under Code 5228, to include as based on DeLuca considerations.  

As noted above, where limitation of motion is noncompensable, a higher 20 percent rating is available under Code 5010 for traumatic arthritis where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See id.  In this case, 2 or more minor joint groups are not affected and the Veteran has not reported any incapacitating exacerbations.  A higher rating is not warranted based on traumatic arthritis.  

The Veteran could also receive a higher rating with evidence of unfavorable ankylosis of the right thumb.  38 C.F.R. § 4.71a, Code 5224.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  While motion of the thumb may be limited, there is motion in the joints and they are not immobile or consolidated.  In addition, the VA examiner in March 2010 specifically noted that there was no right thumb ankylosis.  As such, a higher rating is not warranted based on ankylosis of the right thumb.  

Given the Veteran's complaints of decreased grip and pinch strength, the Board has considered whether a higher rating would be appropriate under the diagnostic codes for rating muscle injuries.  However, a note to the shoulder girdle and arm section of the VA regulation addressing muscle injuries indicates that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  38 C.F.R. § 4.73, Codes 5301-5309, Note (2011).  Such injuries are to be rated on limitation of motion with a minimum 10 percent rating.  Id.  As discussed above, a rating in excess of 10 percent is not warranted based on limitation of motion.  

Although the Veteran primarily reports pain, weakness, stiffness, and other orthopedic symptoms associated with his right thumb disability, in his April 2010 VA Form 9, Substantive Appeal, he noted that the area at the base of his thumb becomes numb with constant usage and during his hearing he testified that the top of his thumb has a little numbness.  Board Hearing Tr. at 4.  To warrant a compensable evaluation for neurological symptomatology, the Veteran would need to have at least mild incomplete paralysis of a nerve.  See 38 C.F.R. § 4.124a, Codes 8512-8516 (2011).  During the Veteran's January 2008 VA examination, he denied right hand numbness and tingling.  No numbness was reported during the October 2009 or March 2010 examinations.  On examination in January 2008, sensation was intact to light moving touch and two point discrimination; pulses were also intact.  In October 2009, the radial pulse was palpable.  During outpatient treatment in November 2008 and February 2009, it was noted that the Veteran did not have any right hand tingling.  Simply put, the preponderance of the evidence is against a finding that the Veteran has incomplete paralysis of a nerve.  As such, a separate or higher rating is not warranted for the right thumb disability when considering the diagnostic codes used for rating neurological disorders.  

Although the Veteran is competent to report his symptomatology and the Board finds his statements to be credible, the Board places greater weight of probative value on the medical findings on examination that address all of the factors necessary in considering the appropriate percentage rating for the Veteran's right thumb disability.  

Additionally, the Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999) (holding that "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  The symptomatology of the Veteran's right thumb disability has not undergone any significant increase or decrease so as to warrant a rating in excess of 10 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.
The Board has also considered whether the Veteran's residuals of a right thumb fracture present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

The rating criteria relevant to the Veteran's claim address limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  In addition to limitation of motion, the Veteran also has somewhat reduced grip strength and dexterity.  Thus, the rating criteria may not adequately contemplate all of the Veteran's symptomatology.  As such, the Board must determine whether the disability picture exhibits any of the governing norms.  See Thun, 22 Vet. App. at 115-16.  

The Veteran's right thumb disability does not markedly interfere with employment.  Although the record reflects that the Veteran is retired, there is no indication that the right thumb disability would cause marked interference with employment.  After examination in January 2008, it was noted that the right thumb would cause mild to no impairment of daily occupational activities.  After examination in October 2009, it was noted that the right thumb would cause minimal impairment of daily occupational activities.  After examination in March 2010 it was noted that the right thumb disability would have significant effects on the Veteran's usual occupation; these effects were noted to be problems with lifting and carrying, decreased strength, and pain.  The Veteran and his wife have made similar statements.  Although the March 2010 VA examiner indicated that effects on the Veteran's usual occupation would be significant, the actual effects listed do not rise to the level of marked interference with employment.  The level of interference with employment described by the Veteran and the January 2008 and October 2009 VA examiners also does not rise to the level of marked interference with employment.  There is no lay or medical evidence suggesting that the right thumb disability has necessitated any periods of hospitalization, or has otherwise rendered inadequate the regular schedular standards.  Consequently, referral for extraschedular consideration is not warranted.  See id. at 115.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, a rating in excess of 10 percent for residuals of a right thumb fracture is denied.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of right thumb fracture is denied.




____________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


